FILED
TRICT

 

 

U.S, DISTRICT COURT
UNITED STATES DISTRICT COURT US#RICT OF ColLoRADO
for the 2OISMAR 26 AKI: 2h
District of Colorado _
JCRPREY P.COLWEEL
CLERK
BYU CDEP CLK
BRUCE ALLEN DOUCETTE
Case No. 19-cv-00566-GPG
PETITIONER
Vv. ;
RESPONSE TO COURT ORDER
|
BARRY GOODRICH, WARDEN OF ECF #3 REGARDING ORDER TO
CROWLEY COUNTY CORRECTIONAL REFILE CASE AS A SECTION 2255
FACILITY, a.k.a. “CCCF” , |
OLNEY SPRINGS, COLORADO |
RESPONDENT

COMES NOW, Petitioner, by and through “next friend”, and files this brief in support of
the Petition for Writ of Habeas Corpus and shows this Honorable Court the following:

I
BACKGROUND OF 28 USC 2241 and 2255

WHEREFORE,

In 1867, Congress enacted Title 28 U.S.C. section 2241, Habeas Corpus Act Ch. 28, 14
Stat. 385, that extended the writ to prisoners convicted by a state or federal court. A section
2241 application or petition requires a prisoner to file in the district wherein he/she is being
detained. See Boumediene v. Bush, 553 U.S. 723, 774-75 (2008); Nicholas Mattteson, Note,
Feeling Inadequate?: The Struggle to Define the Savings Clause in 28 USC 2255, 54 B.C. L.

Rev. 353, 358-59 (2011) (observing that the 1867 act “resulted in habeas petitions

 

disproportionately clogging the dockets of those federal courts” because it required prisoners to

RESPONSE TO COURT ORDER ECF #3 REGARDING ORDER TO REFILE CASE AS 1
A SECTION 2255
file habeas petitions in the district where they are confined and allowed state prisoners to file
habeas petition); see also In re Davenport, 147 F.3d 605, 608109 (7" Cir. 1998).

Historically, federal prisoners who wanted to mount a collateral attack on their
convictions or sentences had to file a petition for habeas corpus in the district court for the
district in which they were imprisoned, see Title 28 U.S.C. 2241 . Since federal prisons were
concentrated in a few districts, and the district judges in these districts were flooded with
petitions, section 2254 was enacted to change the venue of post-conviction proceedings brought
by federal prisoners from the district of incarceration to the ,district in which the prisoner had
been sentenced, see United States v. Hayman, 342, U.S. 205, 212-19 (1952).

Out of concern that the backlog may be construed as an unconstitutional suspension of
the Habeas, Congress responded by creating Title 28 U.S.C. section 2255 which allowed federal
prisoners to apply for a habeas in the District where they were sentenced; thereby, relieving the
overwhelming number of pending habeas in certain Districts and spreading out the burden.
Consequently, 2255 departs from 2241 in that federal inmates must bring 2255 motions in the
district court that initially sentenced them rather than in the district where they are imprisoned
see Matteson, supra note 64, at 359 (stating that 2255. is a procedure created for federal
prisoners); see also 28 U.S.C. 2255 entitled “Federal Custody” and, 28 U.S.C. 2241(a)
(referring to a habeas petition “made by a person in custody under the judgment and sentence of
a State court”).

1
!

Congress passed 2255, the federal prisoner’s habeas corpus substitute see In re
Davenport supra 147 F.3d 605 (7" Cir. 1998), to address venue difficulties in habeas

proceedings, not to change the scope of prisoners’ rights in seeking collateral relief, see Prost v.

Anderson, 636 F.3d 587-88 (10" Cir. 2011). Federal prisoners may also file a motion to

(

RESPONSE TO COURT ORDER ECF #3 REGARDING ORDER TO REFILE CASE AS 2
A SECTION 2255
“vacate, set aside or correct [a] sentence under 28 U.S.C. 2255. This provision does not apply to
inmates in state custody, who instead must avail themselves of traditional 2241 habeas petitions,
Matteson, supra note 64, at 359.

In 1948, Congress enacted Title 28 U.S.C. section 2255, which authorizes a motion for
federal prisoners to “vacate, set aside or correct” their sentences. Thus, the title “28 U.S. Code
2255. Federal custody; remedies on motion attacking sentence”. Title 28 U.S.C. section
2255(a) puts limits the on the use of this particular “remedy” for “relief? to “a prisoner in
custody under sentence of a court established by Act of Congress...”.

Il.
IN CONCLUSION ~

THEREFORE, For the reasons enumerated above, and the fact that Petitioner is “in
custody in violation of the Constitution or laws or treaties of the United States” see Title 28
U.S.C. 2241(c)(3); and, Petitioner is “in custody under the jdgment and sentence of a State
court” see Title 28 U.S.C. 2241(d), Title 28 U.S.C. Section 44n1 is the appropriate “remedy” to
seek “relief” of the non-Constitutional detainment of Petitioner is this case.

Furthermore, Petitioner moves this court to “forthwith|award the writ or issue an order
directing the respondent to show cause why the writ should not be granted” see Title 28 U.S.C.

|

Executed Honorably On: March 24, 2018.

2243.

4
Bruce Doucette, 15 USC 7001(a)(1-2)
BRUCE ALLEN DOUCETTE 0000864076
Crowley County Correctional Facility,
6564 Highway 96, .
Olney Springs, CO ‘81062

RESPONSE TO COURT ORDER ECF #3 REGARDING ORDER TO REFILE CASE AS 3
A SECTION 2255
UNITED STATES DISTRICT COURT

 

 

for the
District of Colorado
BRUCE ALLEN DOUCETTE
Case No. 19-cv-00566-GPG

PETITIONER
Vv.
BARRY GOODRICH, WARDEN OF 18ST AMENDED MEMORANDUM
CROWLEY COUNTY CORRECTIONAL IN SUPPORT OF WRIT OF HABEAS
FACILITY, a.k.a. “CCCF” CORPUS
OLNEY SPRINGS, COLORADO (response to ECF #3 ORDER TO CURE)

RESPONDENT

By ORDER of the Court, and FRCvP Rule 15, this 1* Amended Memorandum In
Support of Writ of Habeas Corpus is filed to correct the mistakes of the original filing which had
errors which lead to the confusion of whether this Habeas was a petition under Title 28 U.S.C.
2241 or Title 28 U.S.C. 2255. See “Response to Court Order ECF #3 Regarding Order to Refile
Case As A Section 2255” filed separately. Petitioners errors in the original stand corrected by
this filing of 1* Amended Memorandum In Support of Writ of Habeas Corpus. Petitioner seeks
forgiveness for the errors and prays the Court will now proceed effectively under Title 28 U.S.C.
2241 without further or unnecessary delay or confusion inadvertently caused by the mistakes in
original filing. |

MEMORANDUM
COMES NOW, Petitioner, by and through “next friend”, and files this 1° Amended

Memorandum In Support of Writ of Habeas Corpus and shows this Honorable Court the

following:

1ST AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
Petitioner is entitled, 28 USC 2241, to petition this Court, in the furtherance of justice, for
|
The Original Writ of Habeas Corpus on the grounds that BRUCE ALLEN DOUCETTE,

hereinafter “Bruce”, is being unlawfully detained “in custody in violation of the Constitution or
{

laws or treaties of the United States” see Title 28 U.S.C. 2241(c)(3)” and “in custody under the
judgment and sentence of a State court” see Title 28 U.S.C. 2241 (d), by Respondent in CCCF,
address above.

Being that the Constitutional violations are perpetrated by the State Court, it is evident
that Petitioner must seek justice in this honorable District Court as the circumstances exist that
render any process in a State Court ineffective to protect the Constitutional rights of Bruce.

The adjudication of the State Court resulted in a decision that was contrary to clearly
established Federal law determined by the Supreme Court, discussed later in this memorandum,
under Points and Authorities. A certified copy of the “indictment”, “Motion For Advisory
Counsel To Be Appointed” and a certified copy of the State Court's Order “Motion For Advisory
Counsel To Be Appointed DENIED” are submitted into evidence, in/on/for the record, and
attached to the original memorandum and clearly marked “Evidence 1”, “Evidence 2” and
“Evidence 3”.

STATEMENT OF FACTS ,
1. On January 11, 2018, upon the request of Bruce Doucette, while detained, a “Motion for
Advisory Counsel To Be Appointed” was offered to and accepted by the clerk who then filed the
motion, see attached. |
2. A copy of said motion was timely served upon Robert S. Shapiro, District Attorney.
Shockingly on or about January 16, 2018, Robert S. Shapiro, Colorado Bar #26869, filed an

|
objection to the, constitutionally guaranteed, Motion for Advisory Counsel To Be Appointed,

18" AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
weakly claiming that Bruce can not ask or authorize a friend to type a document for him (since
Bruce was in chains a somebody had to help him for goodness sakes!), see attached.

3. CLAIM I On February 26, 2018 Michael Spear, District Judge, in contempt of justice,
DENIED the Motion for Advisory Counsel To Be Appointed, see attached.

4. CLAIM II Voir dire commenced without Bruce having assistance of counsel.

4. CLAIM II On February 27, 2018 the criminal trial by jury commenced without Bruce
having assistance of counsel.

5. The unfair jury trial concluded, to wit Bruce, naked of assistance of counsel, failed
miserably to withstand the well-versed and well-seasoned District Attorney’s blows, naturally in
a conviction. The Court might have just as well thrown Bruce into the lion’s den, he never stood
a chance; and, the Court and the District Attorney knew this would be the outcome if Bruce’s

motion for assistance of counsel was denied.

6. CLAIM IV Furthermore, Bruce was again naked of assistance of counsel in court for
sentencing.
7. Respondent is left holding the bag, guilty of unconstitutional imprisonment, as a result of

the Court’s unconstitutional denial of the “assistance of counsel”. The Court’s Constitutional
violations have left Respondent holding the bag and in a very precarious position of potential
criminal liability but certain commercial liability for a fact. (As a side note, Respondent should
be informed, to be fair, that The Supreme Court has awarded as much as $1,086.00 PER
MINUTE of unlawful incarceration...... ). The State Court has knowingly and willfully left
Respondent open and subject to collateral attack.

8. Although quite some time has passed since sentencing, and the appeal opportunity long

gone, Petitioner began to research the Court’s appalling denial of the assistance of counsel. It

18T AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
did not take but a shallow dive into the research to find a lot of Supreme Court decisions proving
THIS IS VERY UNCONSTITUTIONAL. As this Court well knows that the Supreme Court,
who’s decisions this Court is bound to, agrees and has made ruling after ruling that it IS IN
FACT VERY UNCONSTITUTIONAL for a Court to deny counsel because counsel is a
Constitutional Right that cannot be denied when jail time is a possibility.
SUPPORTING LAW - POINTS OF AUTHORITY

1. The court cannot act in violation of an administrative constitutional or statutory
limitations of its powers or it is in contempt of justice, administrative or otherwise. The trial
judge and court has a duty and responsibility to safeguard defendant’s rights with great care.
The right to counsel in a criminal proceeding is one of the most fundamental rights guaranteed
by the U.S. Constitution and violations of this right creates the absolute necessity of reversal of a
conviction. The sixth amendment states, “in all criminal prosecutions, the accused shall enjoy
the right...to have the Assistance of Counsel for his defense.”

2. The Supreme Court first ruled on the issue of indecent defense in Powell v. Alabama,
287 U.S. 45 (1932), which held, in part, that the state denied the defendants’ due process rights
by not providing access to counsel, despite the defendants’ inability to pay legal fees. The U.S.
Supreme Court applied the sixth amendment right to counsel to the states in Gideon v.
Wainwright, 372 U.S. 335 (1963), although the decision only applied to felony cases. The Court
later found a right to counsel in state juvenile criminal cases under In re Gault, 387 US. 1
(1967) and in state proceedings that risk “the actual deprivation of a person’s liberty” under
Argersinger v. Hamlin, 407 U.S. 25, 40 (1972). Since the Gideon decision, the Supreme Court
has held that state courts must appoint counsel in misdemeanor cases that carry the possibility of

substantial jail or prison sentences. This applies even when the defendants specific

18T AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
circumstances carry no actual risk of confinement, such as when a defendant was facing, at
worst, a suspended sentence of more than one year, Alabama y. Shelton, 535 U.W. 654 (200).

3. The right to counsel applies to people in pre-trial ' matters “from the time of their
arraignment until the beginning of their trial.” Brewer v. Williams, 430 U.S. 387, 398 (1977).
Once the defendant asserts the right to counsel no officer can continue without the presence of
counsel. Messiah v. United States, 377 U.S. 201 (1964).

4, The right to counsel has applied in federal prosecutions for most of the nation’s history,
but did not extend to all state-level felony cases until the U.S. Supreme Court decided Gideon v.
Wainwright, 372 U.S. 335 (1963). The Court later expanded the right to counsel to state-level
misdemeanor cases that carried a substantial risk of jail time, usually at least one year. The right
to counsel is included in Miranda v. Arizona, 384 U.S. 436 d 966) and requires all officers to
cease once a person has invoked the right to counsel and it holds that anything after is
inadmissible in court.

5. The California Legislature passed the Foltz Defender Bil in 1921 creating legislation that
requires a defense “without expense to them, all persons who are not financially able to employ
counsel and who are charged with the commission of any contempt, misdemeanor, felony or
other offense”.

8. Deprivation of a defendant’s right to counsel, or denial of a choice of attorney without
good cause should result in the reversal of the defendant’s conviction, according to the U.S.
Supreme Court. United States v. Gonzalez-Lopez, 548 U.S. 140 (2006).

9. The court and Michael Spear, hereinafter “Spear”, in his fiduciary capacity, have
committed anti-trust violations. Spear, because of the special legal relationship, is in breach of

trust of his duty of care.

18T AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS

oe
10. | Spear has taken an oath, evidence of an expressed trust, to uphold the Constitution Of
The United States and the Constitution Of The State Of Colorado. Both constitutions guarantee
the accused the right to the assistance of counsel. Spear must accord to every person who has a
legal interest in a proceeding the right to be heard according to the law; the law here being the
US Constitution and the State of Colorado’s Constitution as well as the rules cited in the Motion
for Advisory Counsel To Be Appointed. This is a willful and serious miscarriage of justice.

11. Furthermore, Spear, an Administrator of Justice/agency, operating under the
Administrative Procedure Act of 1946, Public Law 404-79" Congress, Chapter 324-2D Session
S. 7, is in violation of section twelve of the APA which states, “Nothing in this Act shall be held
to diminish the constitutional rights of any person or to limit ‘or repeal additional requirements
imposed by statute or otherwise recognized by law.”

12. The ABA Criminal Justice Standards Regarding Special Functions of the Trial Judge
“provide specific guidance about what it means to “administer justice” by stating the “trial judge
has the responsibility for safeguarding both the rights of the accused and the interests of the
public in the administration of criminal justice.”, see STANDARDS FOR CRIMINAL
JUSTICE: SPECIAL FUNCTIONS OF THE TRIAL JUDGE Standard 6-1.1(a) (AM BAR
ASS’N 2000). SFCJ goes on to further explain, “The adversary nature of the proceedings does
not relieve the trial judge of the obligation of raising on his or her initiative, at all appropriate
times and in an appropriate manner, matters which may significantly promote a just
determination of the trial.”

13. The responsibility of a trial judge is to safeguard the rights of the accused, and the SFCJ
admonishes and inform trial judges that he or she has an affirmative obligation to see that justice

is done. A trial judge “does not serve his purpose or function by being merely an umpire, a

187 AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
referee, a symbol, or an ornament”, “Rather, legal discretion has been vested in the trial judge to
do or cause to be done...all things reasonably necessary as the particular cause requires to
promote the ends of justice”, (A trial Judge’s Credo Must Include His Affirmative Duty to Be An
Instrumentality of Justice, 7 SANTA CLARA L. REV. 6, 7, 8, 9 (1966)). Effective legal
assistance/representation is essential to a fair trial. The US. Supreme Court recognized that “in
our adversary system of criminal justice, any person haled into court, who is too poor to hire a
lawyer, cannot be assured a fair trial unless counsel is provided for him.” Gideon v Wainwright,
372 US. 335, 344 (1963). A judge who fails to ensure effective assistance of counsel is actually
a negative actor working against the interest of justice and the rights of the accused.

14. The right to the assistance of counsel is an unquestionable right per the sixth amendment
of the US Constitution. Court appointed attorneys are required, when requested, “if jail time is
possible” and the state has a disability to proceed when a conviction will result in jail time if the
defendant has asserted his or her right to counsel and has been denied. By a trial judge denying
the request for assistance of counsel that judge cannot give jail time as a part of the sentence or

the judge commits a constitutional violation. The trial judge is|tasked with the fundamental duty

 

and responsibility of ensuring the integrity of the adversary trial system and the administration of
justice; and, by Spear’s denial of the Advisory Counsel he has brought the judicial office into
disrepute.
PRAYER FOR RELIEF
The imprisonment of BRUCE ALLEN DOUCETTE is illegal, unlawful, unconscionable
and unconstitutional and for the good cause and Constitutional violations stated herein Petitioner
moves any Judge of any Court to forthwith award or grant this Writ of Habeas Corpus or to

order Respondent to file a certified “return” within three days: to show cause why the Writ of

 

1° AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
Habeas Corpus should not be granted; and, upon Respondent’s return immediately set this matter
for hearing, not more than five days after the return, to hear and determine the facts and dispose
of the matter as law and justice requires, unless for good cause additional time is requested and

granted; and, that additional time granted does not exceed twenty days see Title 28 U.S.C. 2243.

Tender of Payment accepted for anticipated honest services and under seal contract established with an arbitration clause

Executed Honorably On: March 24, 2018.

Bruce Doucette, 15 USC 7001(a)(1-2)
BRUCE ALLEN DOUCETTE 0000864076
Crowley County Correctional Facility,

6564 Highway 96,

Olney Springs, CO 81062

18* AMENDED MEMORANDUM IN SUOPPORT OF WRIT OF HABEAS CORPUS
UNITED STATES DISTRICT COURT

for the
District of Colorado
BRUCE ALLEN DOUCETTE
Case No. 19-cv-00566-GPG
PETITIONER
Vv.
|
BARRY GOODRICH, WARDEN OF PETITION FOR WRIT OF

 

CROWLEY COUNTY CORRECTIONAL | HABEAS CORPUS
FACILITY, a.k.a. “CCCF”
OLNEY SPRINGS, COLORADO

RESPONDENT

PETITION FOR WRIT OF HABEAS CORPUS
COMES NOW, Petitioner, by and through “next frien » and files this Petition for Writ
of Habeas Corpus. In support of the Original Petition For Habeas, Petitioner shows this
Honorable Court the following:
IL
Respondent is BARRY GOODRICH, Warden of Crowley County Correctional Facility,
and is subject to the jurisdiction of the Court.
Il.
Petitioner is BRUCE ALLEN DOUCETTE, and is incompetent to appear in Court without
assistance of counsel.
lil.
Next Friend for BRUCE ALLEN DOUCETTE is JULIE KAYE EMBRY who appears in
this Honorable Court as a legally competent “person” whose interest do not run counter to those

of BRUCE ALLEN DOUCETTE, on whose behalf EMBRY is acting. EMBRY is not a party to

PETITION FOR WRIT OF HABEAS CORPUS 1
the proceeding, nor a formaily-appointed guardian; rather,.can be considered as the agent
whose role is to protect the rights of the incompetent person, BRUCE ALLEN DOUCETTE, up
to the point that an evidentiary hearing can be scheduled and this Honorable Court can grant an
AO 240, attached hereto for the appropriate time, to Plaintiff.

IV.

The date of the rendition of the final judgment complained of was on or about May 23,
2018, and on or about June 21, 2018 the sentence was imposed upon Petitioner after such
conviction by jury trial and “Honorable” Michael J. Spear in a State court.

V.

Said sentence was thirty-eight (38) years.

VI.

Petitioner is currently being detained by Respondent at Crowley County Correctional
Facility, 6564 Highway 96, Olney Springs, CO 81062, registration number 0000864076, in
violation of the Constitutions for Colorado and United States and Supreme Court Rulings.

VI.

The sentencing resulted from a proceeding, in which there was a substantial denial of
Petitioner’s rights to counsel and to due process, in that Petitioner’s request for assistance of
counsel was denied by the Court. Petitioner was barred by the Court from relying on assistance
of counsel and the outcome of the jeopardy Petitioner had been placed in may have been very
different had Petitioner been properly advised by counsel.

Vir.

In support of this petition, enclosed is a copy of the Court’s ORDER DENYING

ASSISTANCE OF COUNSEL to the Petitioner, imposed upon Petitioner’s person, attached to

ECF 1, fully incorporated herein, as “Evidence 2”.

PETITION FOR WRIT OF HABEAS CORPUS 2
IX.
WHEREFORE,
For the reasons enumerated above Petitioner prays for the following relief:
That this Honorable Court GRANT Petitioner’s Writ‘of Habeas Corpus, thus, vacating
Petitioner’s sentence, for the offenses charged to be null and void ab initio, and thus, avoid a

miscarriage of justice.

That this Honorable Court issue to Plaintiff a Certificate of Appeal-ability if this Writ of

Habeas Corpus is dismissed or is not granted.

Executed Honorably On: March 24, 2018.

Bruce Doucette, 15 USC 7001(a)(1-2)
BRUCE ALLEN DOUCETTE 0000864076
Crowley County Correctional Facility,

6564 Highway 96, .

Olney Springs, CO 81062

PETITION FOR WRIT OF HABEAS CORPUS ; 3
